COBB, Judge.
This case is before us on an appeal of the trial court’s denial of the appellant’s motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850.
Appellant attacks his sentence on two grounds. We find his argument with regard to his mandatory three-year minimum without merit. We agree with appellant that the phrase “at hard labor” should be stricken. That phrase is hereby stricken as surplusage. In all other respects, the judgment is affirmed. Stacey v. State, 370 So.2d 75 (Fla.2d DCA 1979); Beard v. State, 369 So.2d 1024 (Fla.1st DCA 1979).
DAUKSCH, C. J., and ORFINGER, J., concur.